Fourth Court of Appeals
                               San Antonio, Texas
                                      April 20, 2022

                                   No. 04-22-00015-CV

                         IN THE INTEREST OF L.P., a Child,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-00365
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due April 22, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court